DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 9, and 16 are objected to because of the following informalities:  
In Claims 1, 9, and 16, the word “and” should precede the final limitation.
The list of informalities cited is not necessarily exhaustive.  Applicant should review the specification and correct any other potential errors.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gregg, C.E., Kim, J.H. and Cheung, K.C. (2018), Ultra-Light and Scalable Composite Lattice Materials. Adv. Eng. Mater., 20: 1800213. https://doi.org/10.1002/adem.201800213 (cited in IDS).
Regarding Claim 1, Gregg teaches a method of producing a lattice structure (Abstract) comprising:
molding a plurality of cells faces (Page 2, [0002]- injection molded octahedral cells form the cuboctahedron cell faces);
assembling the cell faces into cell voxels (Page 2, [0002]- describing the assembly process); and
face attaching a sufficient number of said voxels to form a cellular lattice structure (Page 2, [0002]- the lattice cells are bolted together).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-6, 9-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gregg, C.E., Kim, J.H. and Cheung, K.C. (2018), Ultra-Light and Scalable Composite Lattice Materials. Adv. Eng. Mater., 20: 1800213. https://doi.org/10.1002/adem.201800213 (cited in IDS) in view of Craves et al (US Pat. 5073326).
Regarding Claim 1, Gregg teaches a method of producing a cuboctahedral (Fig. 1a) lattice structure (Abstract) comprising:
molding a plurality of cuboctahedron cells faces (Page 2, [0002]- injection molded octahedral cells form the cuboctahedron cell faces);
assembling the cuboctahedron cell faces into cuboctahedron cell voxels (Page 2, [0002]- describing the assembly process);
choosing a lattice pitch (Page 2, [0002]- the cells have a pitch of 3 inches); and
face attaching a sufficient number of said cuboctahedron cell voxels according to the lattice pitch to form a cellular lattice structure (Page 2, [0002]- the lattice cells are bolted together).
Gregg does not appear to explicitly teach molding using a two-piece mold.
Craves teaches an alternative method of molding articles with sub-surface portions (Abstract) wherein a two-piece mold is utilized (Col. 1, Lines 47-50) in order to allow great flexibility in interchanging the articles to be molded (Col. 1, Lines 51-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gregg to include molding with a two-piece mold as taught by Craves with reasonable expectation of success to allow great flexibility in interchanging the articles to be molded (Col. 1, Lines 51-56). 

Regarding Claim 2, Gregg further teaches the cuboctahedron cells faces and voxels are attached using a method chosen from the group consisting of welding, gluing, bolting and riveting (Page 2, [0002]- the lattice cells are bolted together).

Regarding Claim 3, Gregg further teaches the molding is injection molding (Page 2, [0002]- the cells are injection molded).

Regarding Claim 4, Gregg further teaches the cuboctahedron cell voxels are glass fiber, carbon fiber or reinforced polymer (Page 2, [0002]- describing the glass or carbon fiber reinforced polymers used).

Regarding Claim 5, Gregg further teaches the lattice pitch is 75mm ((Page 2, [0002]- the cells have a pitch of 3 inches).

Regarding Claim 6, Gregg further teaches each of the plurality of cuboctahedron cell faces is square in shape (Fig. 1a and 1b- the octahedral cells form the square faces of the cuboctahedron), and has two types of joints at each vertex: a voxel-corner joint (Fig. 1b- corner joint supporting individual struts) and a neighbor joint (Fig. 1b- corner joint connecting to adjacent cells).

Regarding Claim 9, Gregg teaches a method of producing a cuboctahedral (Fig. 1a) lattice structure (Abstract) comprising:
injection molding a plurality of cuboctahedron cells faces (Page 2, [0002]- injection molded octahedral cells form the cuboctahedron cell faces);
assembling the cuboctahedron cell faces into cuboctahedron cell voxels by gluing, welding, or riveting (Page 2, [0002]- describing the assembly process; the lattice cells are bolted together);
choosing a lattice pitch (Page 2, [0002]- the cells have a pitch of 3 inches); and
face attaching a sufficient number of said cuboctahedron cell voxels according to the lattice pitch to form a cellular lattice structure (Page 2, [0002]- the lattice cells are bolted together).
Gregg does not appear to explicitly teach molding using a two-piece injection mold.
Craves teaches an alternative method of injection molding articles with sub-surface portions (Abstract) wherein a two-piece injection mold is utilized (Col. 1, Lines 47-50) in order to allow great flexibility in interchanging the articles to be molded (Col. 1, Lines 51-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gregg to include molding with a two-piece injection mold as taught by Craves with reasonable expectation of success to allow great flexibility in interchanging the articles to be molded (Col. 1, Lines 51-56). 

Regarding Claim 10, Gregg further teaches the cuboctahedron cell voxels are glass fiber, carbon fiber or reinforced polymer (Page 2, [0002]- describing the glass or carbon fiber reinforced polymers used).

Regarding Claim 11, Gregg further teaches the lattice pitch is 75mm ((Page 2, [0002]- the cells have a pitch of 3 inches).

Regarding Claim 12, Gregg further teaches each of the plurality of cuboctahedron cell faces is square in shape (Fig. 1a and 1b- the octahedral cells form the square faces of the cuboctahedron), and has two types of joints at each vertex: a voxel-corner joint (Fig. 1b- corner joint supporting individual struts) and a neighbor joint (Fig. 1b- corner joint connecting to adjacent cells).

Regarding Claim 15, Craves further teaches the injection molding uses a two-part mold tooling comprising a mold cavity (Fig. 1- cavity 12) and mold core (Fig. 1- at least one wedge 16).

Claim 7-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gregg, C.E., Kim, J.H. and Cheung, K.C. (2018), Ultra-Light and Scalable Composite Lattice Materials. Adv. Eng. Mater., 20: 1800213. https://doi.org/10.1002/adem.201800213 (cited in IDS) in view of Craves et al (US Pat. 5073326) and Huang et al (PGPub 2017/0176977).
Regarding Claim 7, Gregg and Craves do not appear to explicitly teach the voxel corner joint is at a 45-degree angle out of plane from the square face, and is used to join square faces together to form a full voxel.
Huang teaches an alternative method of forming a three-dimensional structure from polyhedral 3D units (Abstract) wherein the angle between the face of the polyhedral 3D unit and the horizontal plane can be adjusted according to design requirements of the object [0063].  Huang further teaches an embodiment wherein the voxel corner joint is at a 45-degree angle out of plane from the square face (Fig. 17- showing an object with truncated cubes with a 45-degree angle taken out of the plane from the square face), and is used to join square faces together to form a full voxel (Fig. 17- showing truncated square faces contacting other truncated square faces).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gregg and Craves to include adjusting the angle between the face of the polyhedral 3D unit and the horizontal plane to form the voxel corner joint at a 45-degree angle out of plane from the square face and used to join square faces together to form a full voxel as taught by Huang with reasonable expectation of success to suit the design requirements of the final object [0063]. 

Regarding Claim 8, Gregg further teaches each neighbor joint is offset from the voxel corner and is in a plane with the square face (Fig. 1c- each neighbor joint is in a plane with the square face of the cuboctahedron), and is used to join a single voxel to another voxel (Fig. 1b- each neighbor joint contacts the neighbor joint of one other voxel).

Regarding Claim 13, Gregg and Craves do not appear to explicitly teach the voxel corner joint is at a 45-degree angle out of plane from the square face, and is used to join square faces together to form a full voxel.
Huang teaches an alternative method of forming a three-dimensional structure from polyhedral 3D units (Abstract) wherein the angle between the face of the polyhedral 3D unit and the horizontal plane can be adjusted according to design requirements of the object [0063].  Huang further teaches an embodiment wherein the voxel corner joint is at a 45-degree angle out of plane from the square face (Fig. 17- showing an object with truncated cubes with a 45-degree angle taken out of the plane from the square face), and is used to join square faces together to form a full voxel (Fig. 17- showing truncated square faces contacting other truncated square faces).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gregg and Craves to include the voxel corner joint is at a 45-degree angle out of plane from the square face, and is used to join square faces together to form a full voxel as taught by Huang with reasonable expectation of success to suit the design requirements of the final object [0063]. 

Regarding Claim 14, Gregg further teaches each neighbor joint is offset from the voxel corner and is in a plane with the square face (Fig. 1c- each neighbor joint is in a plane with the square face of the cuboctahedron), and is used to join a single voxel to another voxel (Fig. 1b- each neighbor joint contacts the neighbor joint of one other voxel).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Glickman et al (US Pat. 6089941) teaches a square molded panel in a construction set wherein 2-dimentional geometric shapes are incorporated into 3-dimensional structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Friday 8:00-4:00 MST (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K./Examiner, Art Unit 1748                                                                                                                                                                                                        5/31/22

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712